Title: To James Madison from Thomas Ritchie, 7 August 1822
From: Ritchie, Thomas
To: Madison, James


                
                    Dr. Sir
                    Richmond, August 7, 1822.
                
                My own indisposition, and the melancholy succession of calamities which has befallen the family of Dr. Foushee, have prevented my earlier acknowledgment of your respected favor. My wish too to oblige an interesting stranger would have prompted me to attend sooner to his application, if these circumstances had not intervened.
                It is my candid opinion, that Mr. Spafford’s Gazetteer for Virginia will not succeed. Virginia is of less consequence than N. York in all the points which such a work would embrace. Our country is less thickly settled. Our towns are smaller. Our counties are less visited by strangers. Fewer wish for information about her topography. Our politics have made her of some consequence—but that is possibly a fleeting glory, and it does not illuminate the pages of a dry Gazetteer. In wealth, numbers, towns, commerce, routes for travel, in political power, N. York outstrips her. Even if the work for N York is called for, and obtains success, I should not expect a nearly equal demand for one which treats of Virginia.
                At home, our citizens are not a very visiting people. A trip to a town, to the springs, or to our distant friends, is all that we seek—but there are always people enough to point out the roads to these, and give us the requisite information. Such a work would seldom be called for by our own citizens.
                It is true the “Notes on Virginia” have run thro’ several Editions. It will always be in demand. The charms of its style, the broad field of information which it covers, and the sound philosophy of its principles, will preserve it from oblivion, and give it a general circulation. I wish sincerely Mr. Jefferson could once more take it in hand, and engraft upon it all the new facts and discoveries which have been gleaned since it was written. But he has done enough to serve his Country, and to do honor to himself.
                Admitting, however, that Mr Spafford could catch the bewitching style of Mr. Jefferson, his work would be stript of many of the topics which lend attraction to the “Notes on Virginia.”
                I have not rested content with my own opinio⟨n⟩ in this case. I have gone to the principal bookselle⟨r⟩ in our City. It is clearly his opinion that it would not justify the expence which it would require.
                
                At all events, should Mr. Spafford eventually determine to undertake the work, he would have ⟨to⟩ wait till the new Map of Virginia is perfected. The death of John Wood has delayed it—and no ⟨one?⟩ has yet been appointed to take his place. It is probable that the whole Map will not be engraved, before the close of the next Year.
                In laying this opinion before you, Sir, permit me to avail myself of the opportunity to say with how much pleasure I would execute any commission you might entrust to me—and to add the assurances of the great respect and attachment of Yours,
                
                    Thomas Ritchie
                
            